Citation Nr: 1641373	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired mental disorder, to include depression and anxiety (claimed as anxiety and concentration problems).

2.  Entitlement to service connection for memory problems.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from January 1982 to January 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the benefits sought on appeal.  The Veteran's claim is deemed to include all diagnosed mental disorders.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).

A June 1998 rating decision denied the Veteran's claim of entitlement to service connection for an unspecified mental condition.  The evidence of record addressed an anxiety disorder and chronic anxiety.  In light of the current claim and diagnoses of record, the Board has styled the issues of the case as shown on the title page rather than as a claim to reopen.  See id.; see also Velez v. Shinseki, 23 Vet. App. 199, 204(2009).

In July 2016, the Veteran testified at a Board hearing via video conference before the undersigned Veterans Law Judge, who held the record open for 30 days for receipt of additional evidence.  No additional evidence on the issues currently on appeal was received.  The Veteran also appeared at a local hearing before an RO decision review officer in December 2011.  Transcripts of the testimony at both hearings are in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his claim of entitlement to service connection on the basis of aggravation of a pre-existing acquired mental disorder, to include depression and manic-depression.  He asserts that in 1969, during his sophomore year in college, he was treated for manic depression, based on what he knows now.  (07/19/2016 VVA-CAPRI, p. 62)  One of the physicians who still practices at the college advised that he remembers the Veteran being treated at the school's facility, but he did not state for what the Veteran was treated.  (06/28/2011-Third Party Correspondence)  A May 2013 VA examination report reflects that the nurse practitioner-examiner opined that a post-traumatic headaches disorder clearly and unmistakably existed prior to the Veteran's active service and it was not at least as likely as not aggravated by active service.  (05/28/2013-VA Examination, p. 7).  A June 2013 VA mental examination report reflects that the examiner rendered a similar opinion.  (06/04/2013-VA Examination, pp. 9-10).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). § 3.304(b).

The June 1974 and July 1981 Reports of Medical Examination For RA enlistment reflect that the Veteran's psychiatric area was assessed as normal prior to his entry onto both tours of his active service.  (06/19/1998-STR-Medical, 2nd entry, pp. 7, 9 for first tour; p. 21 for second tour)  He denied any prior history of mental symptoms such as depression, nervousness, or trouble sleeping.  See, e.g., id., p. 27-28.  Hence, the presumption of psychiatric soundness attached for each period of active service.

Both examiners rendered their opinion as to a pre-existing condition based primarily on the Veteran's reported lay history, as there are no medical documents extant.  Although he is fully competent to report his past medical history, to include what medical professionals told him, the Board finds that the Veteran's lay reported history regarding the status of his headache and psychiatric disorders, without corroborative evidence, fails to rise to the level of clear and unmistakable evidence that these disorder pre-existed his periods of service.  In light of this determination, the examination reports of record have not addressed the proper theory of entitlement - service incurrence.  As such, these examination reports are not adequate to adjudicate the issues on appeal and must be reassessed under the preponderance of the evidence standard (at least as likely as not-that is, at least a 50-percent probability).  Under this standard, in-service causation is the core issue, not aggravation.  Because of this, the Board finds that a remand for new medical opinions is necessary.  

At the July 2016 Board hearing, the Veteran indicated that his memory loss problems are likely associated with his psychiatric disorder.  In light of the Board's remand of the psychiatric issue, the memory loss is intertwined and remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all relevant VA treatment records since those noted in June 2013 Statement of the Case (SOC) and added them to the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, send the claims file to an appropriate physician for a medical review.  Inform the physician that all lay evidence must be considered and assessed.  Ask the physician to opine, if it is at least as likely as not (a 50-percent probability) that any diagnosed headaches disorder, to include migraines as noted on the May 2013 VA examination) had its onset in active service, or is otherwise causally connected to active service, to include the events documented in the service treatment records (STRs)?

If the examiner advises that an examination is necessary to render the requested opinion, then arrange for an appropriate the examination.   The examiner must provide a comprehensive rationale for any opinion rendered.  Should the examiner advise that the requested opinion cannot be provided, an explanation as to why must be provided, to include what additional information is needed to provide the requested opinion.

3.  Have the examiner who conducted the June 2013 mental disorders examination review the claims file again.  If the examiner is not available, then find a similarly qualified mental health clinician to answer the following:

Provide an opinion for each of the Veteran's current mental disorders whether it is at least as likely as not (a 50-percent probability) such disorder had its onset in active service, or is otherwise causally connected to his active service, to include the events documented in the STRs?  

Provide an opinion whether the Veteran has memory loss.  If so, is it related to or part of a diagnosed mental disorder?  If not related to a mental disorder, did it have its onset in active service, or is otherwise causally connected to his active service?

The examiner must provide a comprehensive rationale for any opinion rendered.  Should the examiner advise that the requested opinion cannot be provided, an explanation as to why must be provided, to include what additional information is needed to provide the requested opinion.

4.  After completion of all of the above, re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC.  Then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




